   Case:18-06747-BKT13 Doc#:38 Filed:04/03/19 Entered:04/03/19 10:18:31                         Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 2 COURT
                                      FOR THE DISTRICT OF PUERTO RICO

IN RE:

JOSE ANTONIO OLMEDA MIRANDA                                        CASE NO. 18-06747-BKT
                                                                    CHAPTER 13
   DEBTOR(S)
                                                                     **AMENDED DOCUMENT**

                                       TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: To be determined

3. The general unsecured pool is $: 0.00



            AMENDED PLAN DATE: March 18, 2018                       PLAN BASE: $54,000.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 4/3/2019
                      FAVORABLE                                        X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

   Debtor has the month of March in arrears. Next month due on April 20, 2019.


  2. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  At 341 meeting Debtor showed Amended Schedule I, but it has to be further amended since debtor has to
include one attachment of business income and expenses for his cafeteria Navarro's Cafe, which is
incorporated and another attachment of business income and expenses for his construction work.


  3. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Schedule A/B disclose JA Constractor business equipment. Debtor to submit a list of equipment for this
business.


  4. [X] DOMESTIC SUPPORT OBLIGATION:

 • Post-petition payments § 1325(a)(8): According to the certification of the DSO recipient, the debtor is up to
date in his post-petition payments until March. The debtor must submit evidence of his DSO post -petition
payments until the case is confirmed.


  5. [X] FAILS SECTION 1325(a)(9):

  • IRS Tax Returns: Debtor to provide evidence of having filed 2014 -2017 federal tax returns.
     Case:18-06747-BKT13 Doc#:38 Filed:04/03/19 Entered:04/03/19 10:18:31                                                            Desc: Main
                               Document
TRUSTEE'S REPORT ON CONFIRMATION             Page 2 of 2                                                                                Page 2


  [X] OTHER:

    a. Plan does not provide for relief from stay (proof of claim 6) regarding to a 2017 Nissan Frontier that debtor
 transferred to Jose Ramos as disclosed in amended SOFA dkt. 33. b. Debtor alleges he owes the IRS. Debtor
 has failed to inform to trustee if he has priority debts.


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - EN
